Filed 1/20/15 P. v. Lopez-Soch CA2/7

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B256450

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. GA091201)
         v.

MAJNOR ORLANDO LOPEZ-SOCH,

         Defendant and Appellant.




                   APPEAL from a judgment of the Superior Court of Los Angeles County,
Teri Schwartz, Judge. Affirmed.


                   C. Matthew Missakian, under appointment by the Court of Appeal, for
Defendant and Appellant.


                   No appearance for Plaintiff and Respondent.


                                              __________________
       Majnor Orlando Lopez-Soch was charged in an information with one count of first
degree burglary (Pen. Code, § 459). He pleaded not guilty to the charge.
       According to the evidence introduced at trial, a neighbor alerted the police of a
possible burglary in progress involving a suspect driving a white Nissan. An officer
followed the suspect’s car, and it turned into a driveway. Lopez-Soch and his passenger
got out of the car and fled when the officer attempted to detain them. The men were later
apprehended. Inside the car, the police found pawn shop receipts and a television, DVD
players, watches, wallets, and other items which the victim, Joel Perel, identified as
having been taken from his home.
       A jury convicted Lopez-Soch of first degree burglary. The trial court sentenced
him to the lower term of two years in state prison and ordered him to pay statutory fines,
fees and assessments and a total of $200 in victim restitution.
       Lopez-Soch filed a timely notice of appeal. We appointed counsel to represent
Lopez-Soch on appeal. After an examination of the record, counsel filed an opening brief
raising no issues. On September 25, 2014, we advised Lopez-Soch he had 30 days in
which to personally submit any contentions or issues he wished us to consider. We have
received no response.
       We have examined the record and are satisfied Lopez-Soch’s attorney has fully
complied with the responsibilities of counsel and no arguable issue exists. (Smith v.
Robbins (2000) 528 U.S. 259, 277-284 [120 S.Ct. 746, 145 L.Ed.2d 756]; People v. Kelly
(2006) 40 Cal.4th 106, 112-113; People v. Wende (1979) 25 Cal.3d 436, 441.)
                                     DISPOSITION
       The judgment is affirmed.

                                                                       WOODS, J.
We concur:

              PERLUSS, P. J.                                           FEUER, J.*


*
 Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                             2